MR. JUSTICE MILBURN
delivered the opinion of the court.
In this cause, after the testimony on the part of the-plaintiff was concluded, the court granted, a motion of the defendants for a, nonsuit, and rendered and caused to be entered judgment in favor of defendants dismissing the action and for costs. The plaintiff has appealed.
The cause was submitted to this court on briefs, without oral argument. We have carefully examined the record on appeal, and folly considered the briefs of counsel. We do not discover any error of the court prejudicial to the appellant. The order granting the plaintiff a nonsuit was properly granted, and the judgment is therefore affirmed.

Affirmed.